Title: To Thomas Jefferson from Conrad Hanse, 9 October 1801
From: Hanse, Conrad
To: Jefferson, Thomas


Dear Sir
Philadelphia October 9th 1801
At the tim your Coachman Cald for your Chariot he informed me that the Links of the Ames of the wheel horse Harness apeard to Short and prest the Collars to Close to the Horses necks I then told him I wold have a pair of Longer wons made and sende them on as sune as poseble I hope those In Closed will Answer better then them that whent ferst with the Harness
I am with Respect your Huml Servent
Conrad Hanse
